DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “c-shaped section” of the installation bracket, as in line 3 of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that paragraph [0023] of the Specification sets forth an “inverse U-shape” of the installation bracket and not a “c-shaped section”, as such, for consistency, the Examiner suggests amending the claim such that the language corresponds to the one in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/063393 (hereafter--WO’393--).
A machine translation of the WO’393 document, has been included herein.  Refer to the machine translation attached for details and reference.
In regards to claim 4, WO’393 discloses a processing machine line (see Figure 1, and title of WO’393) comprising: multiple processing modules (refer to each machine tool 5 as in Figure 1, and at least paragraph [0009-0011] of the machine translation), where each comprise a machine module 3) arranged in a width direction (along Y-axis direction as in Figure 1 and paragraph [0010] of the machine translation) and loaded on a base (2) in a state such that a machine body is movable in a front-rear direction (via carriage 9 which moves in a front-rear direction on rails 201 as in paragraph [0010] and Figure 2); a work automatic conveyance machine (4 as in Figure 3) configured to perform transferring of a workpiece by moving a conveyance robot (11) in the width direction in which the processing modules are arranged in front of the base (see paragraph [0013]); an external cover (7) configured to cover the processing module (see Figures 1, and 4-6); a front cover (31 and 32) configured to form a conveyance space of the conveyance robot, the front cover (31 and 32) being provided with, for 
In regards to claim 5, WO’393 discloses the processing machine line according to claim 4, W’393 also discloses that the installation bracket (42/421) includes a C-shaped section (47) configured to straddle (or be on both sides of) from a front surface of the top section along a top surface of the top section to a rear surface of the top section (note that c-shaped section 47 extends along from a front surface of the top surface, axially downwardly towards a rear surface of the top surface as in Figure 10); and a support section (bottom part of the L-shaped bracket 42/421 as in Figure 8) configured to support the chip receiving box (39) at the rear surface side of the top section (see Figure 8) wherein the protruding section (33/47/48) extends upward from the front surface of the top section.

    PNG
    media_image1.png
    794
    1386
    media_image1.png
    Greyscale

In regards to claim 6, WO’393 discloses the processing machine line according to claim 5, W)’393 also discloses that the chip receiving box (39) is a plate-shaped container provided with a rectangular bottom surface section and a side surface section formed around a perimeter of the rectangular bottom surface section (refer to the shape of the chip receiving box 39 as shown in Figure 8), and the installation bracket (42/421) is formed such that a length of the support section (bottom part of the L-shaped bracket 42/421 as in Figure 8) that protrudes in a substantially horizontal direction to the rear from the rear surface of the top section of the lower section cover is formed in accordance with a dimension of the chip receiving box (note that a horizontal length of the support section is formed in accordance such that an overhang dimension of the chip receiving box, located at an outer periphery of the chip receiving box, is disposed on top of this protrusion length).
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 4-6 has been withdrawn.
Rejections based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 103 rejection of claims 4-6 over Nagai WO 2015/037147 in view of Preda EP 3031529 has been withdrawn.
Applicant's arguments filed 09/28/2021 regarding the previous 35 U.S.C. § 102 rejection of claims 4-6 over WO 2016/063393 (hereafter--WO’393--) have been fully considered but they are not persuasive. Due to applicant’s amendments a new interpretation of the WO’393 has been necessitated.  Refer to rejection above for details.
Applicant' s arguments filed on 09/28/2021 with respect to claims 4-6 have been carefully and fully considered, and in light of Applicant' s amendments, a new interpretation of the WO’393 of rejection under 35 USC § 102 over WO 2016/063393 (hereafter--WO’393--)  have been incorporated as aforementioned.
Accordingly, as per rejection above, note that WO’393 does indeed disclose that the chip receiving box 39 is removable and attachable to the installation bracket 42/421.
Examiner Notes
Examiner notes that the claims set forth a plurality of relative terms such as and not limited to: front-rear direction, width direction, front, rear, top, lower, section, etc.  Accordingly the Examiner suggests, further defining where exactly these terms are intended to be located, in relation to what are these terms located, etc. in order to differentiate them from the prior art.
The Examiner also suggest further defining how exactly the so called “c-shaped” bracket is “straddled” on the top section for example:
the lower cover comprising: a front surface and back surface, each extending axially from an upper-most section of the lower cover towards the base, 
the front surface and back surface connected by an upper-most surface extending along the upper-must section of the lower cover and along a plane substantially perpendicular to the front surface and back surface; 
wherein the c-shaped section of the installation bracket straddles at least a portion of each of the front and back surfaces of the lower cover, thereby covering a portion of the upper surface of the lower cover
The Examiner also notes that Examiner Sangha is no longer at the USPTO and as such, Examiner Ramos will continue with the prosecution of this application. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.